                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   KASEEM ALI-X,                      1:12-cv-3147-NLH-KMW

                   Plaintiff,         MEMORANDUM OPINION & ORDER

        v.

   DAVID MCKISHEN, et al.,

                Defendants.


APPEARANCES:

Kaseem Ali-X
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Plaintiff pro se

Gurbir S. Grewal, Attorney General of New Jersey
Kai W. Marshall-Otto, Deputy Attorney General
R.J. Hughes Justice Complex
25 Market Street
P.O. Box 112
Trenton, NJ 08625
     Attorneys for DOC Defendants

HILLMAN, District Judge

     WHEREAS, Plaintiff Kaseem Ali-X has filed a civil complaint

alleging that his legal mail was opened outside of his presence

between May 24, 2010 and September 20, 2011 while he was

incarcerated at South Woods State Prison, see ECF No. 11; and

     WHEREAS, Defendants filed a Motion for Summary Judgment on

May 24, 2019, see ECF No. 89; and

     WHEREAS, on September 6, 2019, the Court extended the time
for Plaintiff, now proceeding pro se, to file opposition to the

Motion for Summary Judgment by thirty (30) days, see ECF No. 91;

and

      WHEREAS, Plaintiff filed a motion to stay the proceeds in

October 10, 2019, see ECF No. 93.     Plaintiff asserted that he

had requested certain documents from defendants but had not

received them and had filed complaints for being denied

assistance with legal research.    Id. ¶¶ 6-9; and

      WHEREAS, Plaintiff requested a stay of the proceedings for

an additional thirty (30) days, id. ¶; and

      WHEREAS, Defendants filed a letter objecting to any

additional discovery, but not objecting to additional time for

Plaintiff to prepare his opposition, see ECF No. 94; and

      WHEREAS, after consolation with both parties, Magistrate

Judge Williams set dispositive motions to be due on May 24, 2019

in a final scheduling order, see ECF No. 88; and

      WHEREAS, the time for discovery has long since closed.

However, the Court will permit Plaintiff to have an additional

thirty (30) days to file his opposition.     No further extensions

will be permitted absent extraordinary circumstances,

      THEREFORE, IT IS on this   28th      day of October, 2019

      ORDERED that Plaintiff’s motion to stay (ECF No. 93) is

denied.   Plaintiff’s time to oppose the Motion for Summary

Judgment is extended thirty (30) days from the date of this

                                  2
Order.   No new discovery is permitted; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Plaintiff by regular first-class mail at

           Kaseem Ali-X 000422722B
           New Jersey State Prison
           PO Box 861
           Trenton, NJ 08625

                                       s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 3
